Citation Nr: 1517992	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  14-36 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUES

1.  Whether a previously denied claim for service connection for bilateral hearing loss should be reconsidered.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1943 to January 1946.

Historically, the record reflects denials of service connection for bilateral hearing loss in June and August 2003 rating decisions by the Waco RO (hereinafter agency of original jurisdiction (AOJ)).  Although notified of the denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the AOJ denied a request to reopen the previously denied claim for service connection for bilateral hearing loss.  In October 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2014 (reflecting a de novo adjudication of the claim), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

For reasons made clear, below, the Board has characterized  the appeal as encompassing both matters set forth on the title page.

In April 2015, a Deputy Vice Chairman of the Board granted a March 2015 motion by the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 USCA § 7107((a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In addition to a paper claims file, the record includes documents stored in electronic format in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Notably, VBMS contains medical records, to include an August 2014 VA audiology examination report, which is not located in the paper claims file.  Given the Board's fully favorable disposition of each matter on appeal, the Veteran is not prejudiced by the Board's consideration of this evidence, in the first instance.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Most recently, in an August 2003 rating decision, the AOJ confirmed a June 2003 denial of service connection for bilateral hearing loss; although notified of the denial and of his appellate rights in an August 2003 letter, the Veteran did not initiate an appeal, nor was evidence received during the one-year period following notification of the denial.

3.  New evidence associated with the claims file since the August 2003 denial of the claim for service connection for bilateral hearing loss includes relevant official service department records not previously considered. 

4.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

5.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and there is competent medical and credible lay evidence tending to establish a link between the Veteran's in-service noise exposure and his current hearing loss.   


CONCLUSIONS OF LAW

1.  As evidence received since the AOJ's unappealed August 2003 denial includes official service department records not previously considered, the criteria for reconsideration of the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the request for reconsideration of the claim for service connection for bilateral hearing loss, and the award of service connection for bilateral hearing loss after merits review, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished. 

Reconsideration request

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West (2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

In this case, the Veteran's service connection claim for bilateral hearing loss was initially denied by the AOJ in a June 2003 rating decision.  The evidence of record at the time consisted of a limited collection of the Veteran's service personnel records.  There were no available service treatment records.  In pertinent part, a Department of Defense Form 214 revealed that the Veteran served with the U.S. Army from October 1943 to January 1946.  His organizational assignments included Battery A, 7th Anti-Aircraft Artillery Battalion.  The Veteran participated in the Southern Philippines, Western Pacific and Ryukyus battles and campaigns.  

Additionally, the Veteran reported the onset of hearing loss and tinnitus in service.  His private medical records reflected a history of sudden onset right ear sensorineural hearing loss in 2002 with a reported history of tinnitus since service.  An August 2002 private audiometric examination was interpreted as showing moderate to severe sensorineural hearing loss (SNHL) in the right ear (AD) and profound SNHL in the left ear (AS).  Another examination report noted that the Veteran's left ear was non-functioning.  In addition to military noise exposure, the Veteran's post-service noise exposure included working at Bell Helicopter for 28 years.  Notably, the Veteran failed to report for VA examination scheduled in May 2003.

After the June 2003 AOJ rating decision, the Veteran canceled an appointment by the AOJ to schedule the Veteran for VA examination in July 2003.

An August 2003 AOJ rating decision confirmed the prior denial of service connection for bilateral hearing loss, readjudicating the original June 2003 denial in light of the evidence showing the Veteran's cancellation of the July 2003 VA examination.  See generally 38 C.F.R. § 3.156(b).

Although notified of the denial in a letter dated in August 2003, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial..  See 38 C.F.R. § 3.156(b).  

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c). 

In this case, additional evidence was associated with the claims file following the August 2003 denial-specifically, in October 2013, the Veteran submitted official service documents describing the duties of the 7th Anti-Aircraft Artillery Automatic Weapons Battalion, which served in the combat operations in Guam, Lyte and Ryukyus.  These records are relevant to the Veteran's present claim on appeal, as they provide a more complete picture regarding the extent of his military noise exposure during combat operations.  Here, these records existed at the time of the August 2003 AOJ denial but were not associated with the claims file or considered by the AOJ until the October 2014 SOC.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection-which, effectively renders the prior denial non-final.  Hence, there is no basis for analysis of the claim under 38 C.F.R. § 3.156(a).  

Service Connection for Bilateral Hearing Loss

The Veteran contends that he began experiencing hearing loss during service, and that it has continued to the present.  He believes that his hearing loss can be attributed to his in-service exposure to noise during combat duties in the Battle for Guam, the Philippines and Ryukyus Islands.  He was an anti-aircraft artilleryman.  He also reports the onset of tinnitus during service.

As noted above, under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Service connection may be presumed, for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309 (2014).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c)

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. §3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

However, VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

In the present case, the report of a September 2010 VA audiology examination reveals testing results demonstrating current bilateral hearing loss disability per VA standards.  Thus, the requirement of a current disability has been met.  

As for the in-service injury or disease requirement, although there is no documented evidence of any specific incident of acoustic trauma, there is no real dispute that the Veteran likely had significant in-service noise exposure during service.  His available service records confirm that he served as an anti-aircraft artilleryman during World War II, and participated in several combat campaigns.  The AOJ has awarded service connection for posttraumatic stress disorder (PTSD) based, in part, on an accepted history of heavy combat experience during World War II as an anti-aircraft weapons crewman.  See VA PTSD examination report dated  in September 2010; AOJ rating decision dated in November 2010.  Furthermore, the AOJ has awarded service connection for tinnitus based upon medical opinion that such tinnitus first started in service and is attributable to military noise exposure.  See VA audiology examination report dated in September 2010; AOJ rating decision dated in November 2010.  On this record, the Board finds that the Veteran's contentions with regard to noise exposure are entirely consistent with the conditions of his service.  See 38 U.S.C.A. § 1154(a).  Such assertions are also considered credible, as Board has no reason to question the veracity of the Veteran's description of in-service noise exposure.

Thus, the record includes competent and credible evidence of likely significant in-service noise exposure, as well as evidence establishing current hearing loss disability.  On the remaining question of whether there exists a medical nexus between in-service noise exposure and current hearing loss, VA has attempted to obtain medical etiology opinions on two occasions; however, neither examiner provided  persuasive opinions or conclusions to be weighed in the adjudication of the claim.  

The September 2010 VA examiner who found that the Veteran's tinnitus was a result of in-service  noise exposure also concluded that it would be speculative to render an etiology opinion on the Veteran's diagnosed sensorineural hearing loss in the absence of STRs.  

Subsequently, on VA audiology examination in August 2014 (the report of which is located in Virtual VA), the audiologist opined that it would be speculative to conclude that the Veteran's current bilateral hearing loss is due to in-service noise exposure based on the fact that the STRs are unavailable, the Veteran had a significant post-service history of noise exposure (working for approximately 28 years as a machinist at Bell Helicopters), and experienced a sudden onset of right ear hearing loss in 2002. 

Notably, the Veteran's STRs are unavailable due to an unfortunate destruction of these records in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri facility.  See VA Form 3101 dated September 23, 2010.  Thus, the unavailability of STRs is due to no fault on the part of the Veteran.  Moreover, in reaching their conclusions, the VA examiners did not account for the Veteran's lay assertions as to the onset of hearing loss in service and continuity of symptoms of diminished hearing since service (see 38 C.F.R. § 3.303(b)), or the fact that the Veteran has been awarded service connection for tinnitus associated with in-service noise exposure.  

The Board is mindful that an award of service connection is to be made without resort to speculation.  See 38 C.F.R. § 3.102 (2014).  However, given the noted deficiencies, the Board cannot rely on the VA examiners' conclusions in this regard.  See Jones v. Shinseki, 23 Vet. App. 382 (20s10) (holding that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.")  See generally VBA Training Letter 10-02 (March 18, 2010) (recognizing that chronic exposure to excessive noise is a causal factor in the development of sensorineural hearing loss, and that sensorineural hearing loss is the most common cause of tinnitus).  

As noted, no competent, probative opinion linking the Veteran's current hearing loss disability to his conceded in service noise exposure has been rendered by either VA examiner.  However, given the provisions of 38 C.F.R. § 3303(b) as interpreted by Walker, a medical nexus between an identified chronic disease (such as an organic disease of the nervous system, interpreted to include hearing loss) and service may, nonetheless, still be established on the basis of continuity of symptomatology. 

In support of his claims for service connection, the Veteran has reported the onset of symptoms of both diminished hearing acuity and tinnitus in service.  Regarding the Veteran's assertions, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Thus, although the Veteran cannot diagnose a current hearing loss disability for VA purposes, he is competent to report that he began noticing hearing loss symptoms during service, and that he has continued to experience hearing loss since service to the present. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Veteran has consistently asserted that he has had continuous symptoms of diminished hearing in both ears since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also finds significant the fact that, notwithstanding any post service noise exposure, the Veteran has been awarded service connection for tinnitus based on his in-service noise exposure.  Thus, there is competent and credible evidence to establish a likely continuity of hearing loss symptomatology since service.  See Walker, supra.  

Importantly, in December 2010, following review of the available service records describing the extent of the Veteran's military noise exposure during combat operations, a private examiner stated that the Veteran's hearing loss was most likely due to his in-service noise exposure.  While not dispositive, such statement tends to lend support to the Veteran's claim for service connection. 

In sum, the evidence shows likely significant noise exposure in service, current bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and competent medical and credible lay evidence tending to establish a link between the Veteran's in-service noise exposure and service.  See 38 C.F.R. § 3.303(b); Walker, supra..

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence-to include credible lay assertions as to  in-service injury, as well as onset, and continuity of symptoms, and supporting opinion evidence-and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for bilateral hearing loss are met.  


ORDER

The request to reconsider the claim for service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


